           Case 2:20-cv-01591-JCM-NJK Document 31 Filed 08/02/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     TANYA VICTOR,
 7                                                          Case No. 2:20-cv-01591-JCM-NJK
            Plaintiff,
 8                                                                         ORDER
     v.
 9                                                                      [Docket No. 30]
     WALMART, INC.,
10
            Defendant.
11
12         Pending before the Court is the parties’ notice of settlement. Docket No. 30. The parties
13 submit that they have reached a settlement in this case. Id. at 1.
14         Accordingly, the settlement conference set for October 20, 2021, is hereby VACATED.
15 The parties must file a stipulation of dismissal no later than October 1, 2021.
16         IT IS SO ORDERED.
17         Dated: August 2, 2021
18                                                               ______________________________
                                                                 Nancy J. Koppe
19                                                               United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                     1
